Case: 17-14071   Date Filed: 04/06/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                              No. 17-14071

                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:17-cr-00022-MW-CAS-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

DARYL GOFPHIN,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 6, 2018)

Before WILLIAM PRYOR, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14071     Date Filed: 04/06/2018   Page: 2 of 2


      Daryl Gofphin pled guilty to possessing a firearm as a felon in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court determined his offense

level under the Sentencing Guidelines to be 21, and his criminal history category to

be VI. It sentenced Mr. Gofphin to 60 months in prison, below the corresponding

Guidelines range of 77 to 96 months.

      Mr. Gofphin now appeals his sentence. His sole argument is that his offense

level should have been lower because one of his two predicate crimes—

“possession of cocaine with intent to sell or deliver,” see Fla. Stat. § 893.13—

lacks a mens rea element, and consequently is not a “controlled substance offense”

under U.S.S.G. §§ 2K2.1(a) & 4B1.2(b).

      As Mr. Gofphin recognizes, see Br. at 11, we have already rejected this

argument in a published opinion. See United States v. Smith, 775 F.3d 1262 (11th

Cir. 2014).   He argues, however, that “[t]he Court’s reasoning in Smith was

unsatisfactory.” Br. at 14.

      Whether or not Smith’s reasoning is “satisfactory,” this panel is bound by it.

See United States v. Fritts, 841 F.3d 937, 942 (11th Cir. 2016). Accordingly, we

affirm Mr. Gofphin’s sentence.

      AFFIRMED.




                                         2